Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of October 14, 2015 (this
“Amendment”), is entered into among FLOWSERVE CORPORATION, a New York
corporation (the “Borrower”), the Lenders party hereto and BANK OF AMERICA,
N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below).

RECITALS

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of August 20, 2012 (as amended or
modified from time to time, the “Credit Agreement”); and

WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.

NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Amendments.

(a) The definition of “Aggregate Revolving Commitments” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the Second Amendment Effective Date is $1,000,000,000.

(b) The pricing grid set forth in the definition of “Applicable Rate” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

 

Pricing Level

   Debt Rating    Commitment
Fee     Eurocurrency
Rate Loans     Base Rate
Loans     Letter of Credit Fees               Financial     Performance    
Commercial  

1

   A3/A-or better      0.09 %      1.000 %      0.000 %      1.000 %      0.500
%      0.25 % 

2

   Baa1/BBB+      0.11 %      1.125 %      0.125 %      1.125 %      0.550 %   
  0.30 % 

3

   Baa2/BBB      0.15 %      1.250 %      0.250 %      1.250 %      0.625 %     
0.375 % 

4

   Baa3/BBB-      0.20 %      1.500 %      0.500 %      1.500 %      0.750 %   
  0.45 % 

5

   Ba1/BB+ or worse      0.25 %      1.750 %      0.750 %      1.750 %     
0.875 %      0.50 % 

(c) The definition of “Change of Control” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Change of Control” means an event or series of events by which: (a) any person
or group (within the meaning of Rule 13(d) and 14(d) of the Securities Exchange
Act of

 

1



--------------------------------------------------------------------------------

1934 as in effect on the Closing Date) shall beneficially own (within the
meaning of Rules 13d-3 and13d-5 of the Securities Exchange Act of 1934 as in
effect on the Closing Date) directly or indirectly, shares representing more
than 35% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Borrower; (b) a majority of the seats (other
than vacant seats) on the board of directors of the Borrower shall at any time
be occupied by persons who were neither (i) nominated, appointed or approved for
election by the board of directors of the Borrower, nor (ii) appointed by
directors so nominated, appointed or approved for election; or (c) any change in
control (or similar event, however denominated) with respect to the Borrower or
any Subsidiary shall occur under and as defined in any indenture or agreement in
respect of Material Indebtedness to which the Borrower or any Subsidiary is a
party.

(d) The definition of “Eurocurrency Base Rate” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Eurocurrency Base Rate” means,

(a) for any Interest Period with respect to a Eurocurrency Rate Loan,

(i) in the case of Eurocurrency Rate Loan (other than with respect to a two week
Interest Period) denominated in a LIBOR Quoted Currency, the rate per annum
equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at or about 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period;

(ii) in the case of Eurocurrency Rate Loan with a two week Interest Period
denominated in a LIBOR Quoted Currency, the rate per annum equal to the LIBOR
Rate at or about 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term of one month; and

(iii) in the case of any other Eurocurrency Rate Loan denominated in a Non-LIBOR
Quoted Currency (other than those specified above), the rate designated with
respect to such Alternative Currency at the time such Alternative Currency is
approved by the Administrative Agent and the Lenders pursuant to Section 1.08
and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits for a term
of one month commencing that day;

provided that (i) if the Eurocurrency Base Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement and (ii) to the extent
a comparable

 

2



--------------------------------------------------------------------------------

or successor rate is approved by the Administrative Agent in connection
herewith, the approved rate shall be applied in a manner consistent with market
practice; provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied as otherwise reasonably determined by the Administrative Agent. The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in this definition of
“Eurocurrency Base Rate” or with respect to any comparable or successor rate
thereto.

(e) The definition of “Guarantors” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:

“Guarantors” means, collectively, (a) each Domestic Subsidiary of the Borrower
that, at the Borrower’s option, joins as a Guarantor by execution and delivery
of a Joinder Agreement, together with supporting documentation and (b) with
respect to (i) Obligations under any Swap Contract, (ii) Obligations under any
Treasury Management Agreement and (iii) any Swap Obligation of a Specified Loan
Party (determined before giving effect to Sections 4.01 and 4.08) under the
Guaranty, the Borrower, and (c) the successors and permitted assigns of the
foregoing.

(f) The definition of “Guaranty Release Condition” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety.

(g) The definition of “Joinder Agreement” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.10 executed and delivered by a Domestic Subsidiary.

(h) The definition of “L/C Issuer” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:

“L/C Issuer” each of (a) Bank of America, in its capacity as issuer of Letters
of Credit hereunder, (b) JPMorgan Chase Bank, N.A., in its capacity as issuer of
Letters of Credit hereunder, (c) BNP Paribas, in its capacity as issuer of
Letters of Credit hereunder, (d) Wells Fargo Bank, National Association, in its
capacity as issuer of Letters of Credit hereunder, (e) Credit Agricole Corporate
and Investment Bank, in its capacity as issuer of Letters of Credit hereunder,
(f) any other Lender with a Revolving Commitment that upon request of the
Borrower agrees to issue one or more Letters of Credit hereunder and (g) any
successor issuer of Letters of Credit hereunder. The term “L/C Issuer” when used
with respect to a Letter of Credit or the L/C Obligations relating to a Letter
of Credit shall refer to the L/C Issuer that issued such Letter of Credit.

(i) The definition of “Letter of Credit Sublimit” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Letter of Credit Sublimit” means $750,000,000; provided that, the sublimit
shall be (a) $250,000,000 in the case of commercial Letters of Credit and
(b) $125,000,000 in the case of financial standby Letters of Credit; provided,
further, that with respect to each of Bank of America, JPMorgan Chase Bank,
N.A., BNP Paribas, Wells Fargo Bank,

 

3



--------------------------------------------------------------------------------

National Association and Credit Agricole Corporate and Investment Bank, in its
capacity as an L/C Issuer, such L/C Issuer shall not be obligated to issue
Letters of Credit in an amount greater than the amount set forth on part (b) of
Schedule 2.01. The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Revolving Commitments.

(j) The definition of “Loan Notice” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or the Term
Loan, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, in each case pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit 2.02 or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent) appropriately completed and signed by a
Responsible Officer of the Borrower.

(k) The definition of “Maturity Date” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:

“Maturity Date” means October [    ], 2020; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

(l) The definition of “Priority Debt” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:

“Priority Debt” means, as of any date of determination thereof, the sum (without
duplication) of (a) Indebtedness of Subsidiaries on such date, other than
Indebtedness of any Subsidiary that is a Guarantor, and (b) Indebtedness of the
Borrower and its Subsidiaries secured by Liens; provided that Priority Debt
shall not include Indebtedness permitted by Sections 8.01(a) through 8.01(f) and
any Guarantees of such Indebtedness permitted by Section 8.01(h).

(m) The definition of “Responsible Officer” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 5.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

(n) The definition of “Swing Line Loan Notice” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

 

4



--------------------------------------------------------------------------------

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
2.04 or such other form as approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent pursuant), appropriately completed and
signed by a Responsible Officer of the Borrower.

(o) The definition of “Term Loan” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:

“Term Loan” has the meaning specified in Section 2.01(b). The aggregate
principal amount of the Term Loan on the Second Amendment Effective Date is
$300,000,000.

(p) The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Sanction(s)” means any sanction administered or enforced by the United States
Government, including OFAC, the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

“Second Amendment Effective Date” means October [    ], 2015.

(q) The definitions of “First Amendment Effective Date” in Section 1.01 of the
Credit Agreement is hereby deleted.

(r) Section 2.02(a) of the Credit Agreement is hereby amended to read as
follows:

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative

 

5



--------------------------------------------------------------------------------

Currencies and (iii) on the requested date of any Borrowing of Base Rate Loans.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof. Except as provided in Sections 2.03(c) and 2.04(c) or with
respect to a Borrowing of the remaining available amount under the Aggregate
Revolving Commitments, each Borrowing of or conversion to Base Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Loan Notice shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and
(vi) the currency of the Loans to be borrowed. If the Borrower fails to specify
a currency in a Loan Notice requesting a Borrowing, then the Loans so requested
shall be made in Dollars. If the Borrower fails to specify a Type of a Loan in a
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month. Any automatic conversion
to Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. No Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Loan and reborrowed in
the other currency. Notwithstanding anything to the contrary herein, a Swing
Line Loan may not be converted to a Eurocurrency Rate Loan.

(s) Section 2.04(b) of the Credit Agreement is hereby amended to read as
follows:

(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Swing Line Lender and the Administrative Agent of a Swing
Line Loan Notice. Each such Swing Line Loan Notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum principal amount of $500,000 and integral multiples of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Borrowing of Swing Line
Loans (A) directing the Swing Line Lender not to make such Swing Line Loan as a
result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a), or (B) that one or more of the

 

6



--------------------------------------------------------------------------------

applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.

(t) The first sentence in Section 2.05(a)(i) of the Credit Agreement is hereby
amended to read as follows:

The Borrower may, upon delivery of a Notice of Loan Prepayment from the Borrower
to the Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans and the Term Loan in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (2) four Business
Days (or five Business Days in the case of a Special Notice Currency) prior to
any date of prepayment of Eurocurrency Loans denominated in Alternative
Currencies and (3) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding); (C) any prepayment of Base
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding) and (D) any prepayment of the Term Loan shall be applied
ratably to the remaining principal amortization payments.

(u) Section 2.07(c) of the Credit Agreement is hereby amended to read as
follows:

(c) Term Loan. The Borrower shall repay the outstanding principal amount of the
Term Loan in installments on the dates and in the amounts set forth in the table
below (as such installments may hereafter be adjusted as a result of prepayments
made pursuant to Section 2.05 or increased pursuant to Section 2.01(d)), unless
accelerated sooner pursuant to Section 9.02:

 

Payment Dates

   Principal Amortization Payment  

December 31, 2015

   $ 15,000,000   

March 31, 2016

   $ 15,000,000   

June 30, 2016

   $ 15,000,000   

September 30, 2016

   $ 15,000,000   

December 31, 2016

   $ 15,000,000   

March 31, 2017

   $ 15,000,000   

June 30, 2017

   $ 15,000,000   

September 30, 2017

   $ 15,000,000   

December 31, 2017

   $ 15,000,000   

March 31, 2018

   $ 15,000,000   

June 30, 2018

   $ 15,000,000   

September 30, 2018

   $ 15,000,000   

 

7



--------------------------------------------------------------------------------

Payment Dates

   Principal Amortization Payment  

December 31, 2018

   $ 15,000,000   

March 31, 2019

   $ 15,000,000   

June 30, 2019

   $ 15,000,000   

September 30, 2019

   $ 15,000,000   

December 31, 2019

   $ 15,000,000   

March 31, 2020

   $ 15,000,000   

June 30, 2020

   $ 15,000,000   

September 30, 2020

   $ 15,000,000   

(v) Section 5.02(a) of the Credit Agreement is hereby amended to read as
follows:

(a) The representations and warranties of each Loan Party contained in Article
VI or any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct in all material respects (or, if such representation or warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects as drafted) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, if such representation or warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects as drafted) as of such earlier date, except that if the
proceeds of such Loan are to be used to support the Borrower’s commercial paper
program, the representations set forth in Sections 6.06 and 6.09(a) need not be
made.

(w) A new Section 6.22 is hereby added to the Credit Agreement to read as
follows:

 

  6.22   OFAC.

None of the Loan Parties, nor any of their Subsidiaries, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer or employee
thereof, is an individual or entity that is, or is owned or controlled by any
individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or
(iii) located, organized or resident in a Designated Jurisdiction.

(x) A new Section 6.23 is hereby added to the Credit Agreement to read as
follows:

 

  6.23   Anti-Corruption Laws.

The Loan Parties and their Subsidiaries have conducted their businesses in all
material respects in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

(y) Section 7.10 of the Credit Agreement is hereby amended to read as follows:

 

8



--------------------------------------------------------------------------------

  7.10   [Reserved].

(z) A new Section 7.11 is hereby added to the Credit Agreement to read as
follows:

 

  7.11   Anti-Corruption Laws.

Conduct its businesses in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions and maintain policies
and procedures designed to promote and achieve compliance with such laws.

(aa) Section 8.11(a) of the Credit Agreement is hereby amended to read as
follows:

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than 3.50 to 1.0.

(bb) A new Section 8.13 is hereby added to the Credit Agreement to read as
follows:

 

  8.13   Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender, arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

(cc) A new Section 8.14 is hereby added to the Credit Agreement to read as
follows:

 

  8.14   Anti-Corruption Laws.

Directly or indirectly use the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010 or other similar anti-corruption legislation in other
jurisdictions.

(dd) Section 11.02(b) of the Credit Agreement is hereby amended to read as
follows:

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

9



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(ee) Section 11.17 of the Credit Agreement is hereby amended to read as follows:

 

  11.17   Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement, any other document executed in connection herewith and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided further without limiting the foregoing, upon the request of any
party, any electronic signature shall be promptly followed by such manually
executed counterpart.

(ff) A new Exhibit 2.05 to the Credit Agreement is hereby added in the form of
Exhibit 2.05 attached hereto.

(gg) Schedule 2.01 to the Credit Agreement is hereby amended to read as Schedule
2.01 attached hereto.

2. Effectiveness; Conditions Precedent. This Amendment shall be effective when
all of the conditions set forth in this Section 2 have been satisfied:

(a) receipt by the Administrative Agent of copies of this Amendment duly
executed by the Borrower and each Lender;

(b) receipt by the Administrative Agent of favorable opinions of legal counsel
to the Borrower, addressed to the Administrative Agent and each Lender, dated as
of the Second Amendment Effective Date, and in form and substance reasonably
satisfactory to the Administrative Agent;

 

10



--------------------------------------------------------------------------------

(c) receipt by the Administrative Agent of the following, in form and substance
satisfactory to the Administrative Agent:

(i) copies of the Organization Documents of the Borrower certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a Responsible Officer of the Borrower to be true
and correct as of the Second Amendment Effective Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents; and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

(d) there shall not have occurred a material adverse change since December 31,
2014 in the business, assets, liabilities (actual or contingent), operations or
financial condition of the Borrower and its Subsidiaries, taken as a whole;

(e) receipt by the Administrative Agent, MLPFS and the Lenders of all agreed
fees required to be paid on or before the Second Amendment Effective Date; and

(f) the Borrower shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Second Amendment
Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

3. Ratification of Credit Agreement. The Borrower acknowledges and consents to
the terms set forth herein and agrees that this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents, as amended
hereby. This Amendment is a Loan Document.

4. Authority/Enforceability. The Borrower represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by the Borrower and
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms, except as may be limited by applicable Debtor Relief Laws or by
equitable principles relating to enforceability.

 

11



--------------------------------------------------------------------------------

(c) No action, consent or approval of, registration or filing with or any other
action by any Governmental Authority is or will be required in connection with
the execution, delivery or performance by, or enforcement against, the Borrower,
except for such as have been made or obtained and are in full force and effect.

(d) The execution and delivery of this Amendment does not (i) violate the terms
of its Organization Documents or (ii) violate any Law.

5. Representations and Warranties of the Borrower. The Borrower represents and
warrants to the Lenders that after giving effect to this Amendment (a) the
representations and warranties set forth in Article VI of the Credit Agreement
are true and correct in all material respects (or, if such representation or
warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct in all respects as drafted) as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or, if such representation or warranty is qualified by materiality or
Material Adverse Effect, it shall be true and correct in all respects as
drafted) as of such earlier date, and (b) no Default exists.

6. Counterparts/Facsimile. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by facsimile or other secure electronic
format (.pdf) shall be effective as an original.

7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

9. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Amendment.

10. Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11. FATCA Certification. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Second Amendment Effective Date, the Borrower
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Obligations under the Credit Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

12. Exiting Lenders. Each of the entities executing this Amendment under the
heading “Exiting Lenders”, each in its capacity as an existing Lender under the
Credit Agreement (an “Exiting Lender”), is signing this Amendment for the sole
purpose of amending the Credit Agreement and assigning its Commitments and
outstanding Loans to the other Lenders party hereto. Upon giving effect to this
Amendment, the outstanding Loans and Commitments of each Exiting Lender under
the Credit Agreement shall be fully assigned at par to the other Lenders party
hereto to the extent necessary such

 

12



--------------------------------------------------------------------------------

that after giving effect thereto, the Commitments (and related Loans) shall be
held by the non-Exiting Lenders according to Schedule 2.01 hereto, provided that
interest and fees that have accrued for the account of the Existing Lenders
prior to the effectiveness of this Amendment will be paid to such Exiting
Lenders, and each Exiting Lender shall cease to be a Lender under the Credit
Agreement. The assignment effected by this Section shall be an assignment for
all purposes of the Credit Agreement and be deemed to have been consummated in
accordance with Section 11.06.

13. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[remainder of page intentionally left blank]

 

13



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWER:     FLOWSERVE CORPORATION,       a New York corporation       By:  

/s/ John E. Roueche, III

      Name: John E. Roueche, III       Title: Vice President, Investor Relations
and Treasurer



--------------------------------------------------------------------------------

ADMINISTRATIVE         AGENT:     BANK OF AMERICA, N.A.,       as Administrative
Agent       By:  

/s/ Darleen R DiGrazia

      Name: Darleen R DiGrazia       Title: Vice President  



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.,       as a Lender, L/C Issuer and Swing Line
Lender     By:  

/s/ Christopher Wozniak

      Name: Christopher Wozniak       Title: Vice President      

JPMORGAN CHASE BANK, N.A.,

as a Lender and L/C Issuer

    By:  

/s/ Maria Riaz

      Name: Maria Riaz       Title: Vice President      

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender and L/C Issuer

    By:  

/s/ Reginald M. Goldsmith III

      Name: Reginald M. Goldsmith III       Title: Managing Director      
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,     as a Lender and L/C Issuer  
    By:  

/s/ Kaye Ea

      Name: Kaye Ea       Title: Managing Director       By:  

/s/ Gordon Yip

      Name: Godon Yip       Title: Director      

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

    By:  

/s/ Thomas J. Sterr

      Name: Thomas J. Sterr       Title: Authorized Signatory      

MIZUHO BANK, LTD.,

as a Lender

    By:  

/s/ Takayuki Tomii

      Name: Takayuki Tomii       Title: Deputy General Manager  



--------------------------------------------------------------------------------

    MIZUHO BANK (USA),       as a Lender       By:  

/s/ Takayuki Tomii

      Name: Takayuki Tomii       Title: Deputy General Manager      

LLOYDS BANK PLC,

as a Lender

    By:  

/s/ Erin Doherty

      Name: Erin Doherty       Title: Assistant Vice President       By:  

/s/ Dennis McClellan

      Name: Dennis McClellan       Title: Assistant Vice President      

PNC BANK NATIONAL ASSOCIATION,

as a Lender

    By:  

/s/ Christian S. Brown

      Name: Christian S. Brown       Title: Managing Director      

COMPASS BANK,

as a Lender

    By:  

/s/ Daniel Feldman

      Name: Daniel Feldman       Title: Vice President      

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

    By:  

/s/ David Kee

      Name: David Kee       Title: Managing Director      

BRANCH BANKING AND TRUST COMPANY,

as a Lender

    By:  

/s/ Allan K Kine

      Name: Allan K Kine       Title: Senior Vice President  



--------------------------------------------------------------------------------

    U.S. BANK NATIONAL ASSOCIATION,       as a Lender       By:  

/s/ Kara Van Duzee

      Name: Kara Van Duzee       Title: Vice President      

CITIBANK, N.A.,

as a Lender

      By:  

/s/ Jyothi Narayanan

      Name: Jyothi Narayanan       Title: Vice President      

FIFTH THIRD BANK,

as a Lender

      By:  

/s/ Michael H. Keith

      Name: Michael H. Keith       Title: Vice President      

THE NORTHERN TRUST COMPANY,

as a Lender

    By:  

/s/ John Canty

      Name: John Canty       Title: Senior Vice President      

HSBC BANK USA, N.A.,

as a Lender

    By:  

/s/ Brian B. Myers

      Name: Brian B. Myers       Title: SVP Corporate Banking      

BNP PARIBAS,

as a Lender and L/C Issuer

      By:  

/s/ Nicholas Rogers

      Name: Nicholas Rogers       Title: Managing Director       By:  

/s/ Todd Rodgers

      Name: Todd Rodgers       Title: Director  



--------------------------------------------------------------------------------

    FIRST HAWAIIAN BANK,       as a Lender       By:  

/s/ Todd T. Nitta

      Name: Todd T. Nitta       Title: Senior Vice President   EXITING LENDER:  
  THE ROYAL BANK OF SCOTLAND PLC,     as a Lender       By:  

/s/ Tyler J. McCarthy

      Name: Tyler J. McCarthy       Title: Director  